UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2011 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Avenue, Suite 1000, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(713) 830-8775 Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) TABLE OF CONTENTS ITEM5.07—SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS SIGNATURES 1 ITEM5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS (a) The annual meeting of Calpine Corporation’s (the “Company”) shareholders was held on May 11, 2011. There were 445,861,484 shares of common stock entitled to be voted, and 398,814,737 shares present in person or by proxy. Four items of business were acted upon by shareholders at the annual meeting. (b) The shareholders elected all of the Company’s nominees for director; ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered publicaccounting firm for the fiscal year ending December 31, 2011; approved the advisory vote on executive compensation; and approved holding future advisory votes on executive compensation every year. The voting results are as follows: Proposal 1 – Election of Directors Number of Number of Votes Broker Names Votes For Withheld Non-Votes Frank Cassidy Jack A. Fusco Robert C. Hinckley David C. Merritt W. Benjamin Moreland Robert A. Mosbacher, Jr. William E. Oberndorf Denise M. O’Leary J. Stuart Ryan Proposal 2 - Ratification of the Selection of the Independent Registered Public Accounting Firm For Against Abstentions Broker Non-Votes — Proposal 3 – Advisory Resolution on Executive Compensation For Against Abstentions Broker Non-Votes Proposal 4 – Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation 1 Year 2 Years 3 Years Abstentions Broker Non-Votes — (d) A majority of the votes cast by shareholders voted, on an advisory basis, to hold an advisory vote to approve executive compensation every year. In line with this recommendation by our shareholders, the Board of Directors has determined that advisory votes on executive compensation will be submitted to shareholders every 1 year. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/ ZAMIR RAUF Zamir Rauf Executive Vice President and Chief Financial Officer Date:May 11, 2011 3
